DETAILED ACTION
Acknowledgements
The amendment filed 05/10/2022 is acknowledged.
Claims 1-47 and 49 are pending.
Claims 25 - 47 are withdrawn.
Claims 1-24 and 49 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claim 19 is amended.

Regarding applicant’s arguments on 35 U.S.C. §103, the arguments have been fully considered.  However, the examiner respectfully disagrees.
It is applicant’s position that “the pending claims are not obvious in view of the cited references ... In particular, …fail to disclose “determining which of the stored content to send to each of the one or more of the industrial portable devices . . . based on restrictions indicating one or more of: which industrial portable devices can be used in which areas of the process control plant, or which industrial portable devices can be used to service which field devices in the process control plant,” as recited by claim 1.”, Examiner respectfully disagrees.  
Nekrestyanov ¶0010 discloses "The client metadata may identify, for example, hardware components included in the client device, software being executed by the client device, a geographic location associated with the client device, and/or account information for a user associated with a user of the client device. The update device may access metadata regarding various software updates. The metadata may include, for example, information identifying different versions of available updates, and logical rules for selecting among the update versions. The update device may select one or more specific update versions for the client device based on the client metadata and the update metadata, and may forward data identifying the selected updates to the client device." and ¶0058 discloses "update decision device 130 may determine, based on device metadata 101, software and/or hardware included in client device 110. Update decision device 130 may further determine whether any available updates are associated with the identified software and/or hardware in client device 110."   where “restriction” is part of the device metadata based on the Specification PGPub ¶0043 "use or content restrictions for various devices in the fleet, etc., and these forms or information may be stored in the end user device information repository."  Therefore, Van Camp, in view of Nixon et al., and in further view of Nekrestyanov teaches the limitation.
Applicant further argues that “there would be no motivation for a person having ordinary skill in the art to modify Nekrestyanov to include this feature….Nekrestyanov is wholly unrelated to the safety or security of a process control plant, and thus there would be no reason to modify the criteria of Nekrestyanov that is used to select among update versions to include security features for a process control plant,”, the examiner respectfully disagrees.
In response to applicant’s argument that there is no motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Van Camp discloses a method and system of tracking and maintaining software for process control nodes (Van Camp, Abs), Nixon discloses a method of automating the workflow for the device in a process plant (Nixon, Abs), and Nekrestyanov discloses a method and system of software maintenance for client devices (Nekrestyanov, Abs).  There are analogous art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US8914783B2 (“Van Camp”) in view of US Application Publication US20140277596A1 (“Nixon et al.”) and in further view of US Application Publication US20160378454A1 (“Nekrestyanov et al.”).

Regarding claim 1, Van Camp teaches: 
a fleet management station; (Fig. 2 item 210)
a first set of one or more processors; and (Fig. 2 item 202, Fig. 9 item 912)
a first set of one or more non-transitory memories communicatively coupled to the first set of one or more processors, the first set of one or more non-transitory memories storing an end-user device information repository and a content repository, and storing executable instructions that, when executed by the first set of one or more processors, cause the first set of one or more processors to perform operations comprising: (Fig. 2 item 202, Fig. 9 items 912, 924-925)
storing indications of content stored within each of the plurality of industrial portable devices in the end-user device information repository; (col 6 ln 62 - col 7 ln 23, col 7 ln 48 - 51)
storing content that is to be stored in and executed by various ones of the industrial portable devices in the content repository; (col 7 ln 52 - 67, col 10 ln 66 - col 11 ln 11, col 12 ln 25 - 30) 
sending, a notification of the determined content to the fleet management station; and (col 23 ln 10-16) 
wherein the fleet management station includes: (Fig. 2 item 210)
a second set of one or more processors; and (Fig. 2 items 230, 222, Fig. 9 item 912)
a second non-transitory memory communicatively coupled to the second set one or more processors and storing executable instructions that, when executed by at least one of the second set of one or more processors, cause the second set of one or more processors to perform operations comprising: (Fig. 2 item 210, Fig. 9 items 912, 924-925)
downloading the determined content from the content repository, for various ones of the plurality of industrial portable devices; (col 9 ln 38 – 64)
sending the received downloaded determined content to the various one of the plurality of industrial portable devices; and(col 9 ln 38 – 64)
sending information to the end-user device information repository about the content stored within one or more of the industrial portable devices. (col 9 ln 38 – 64)
Van Camp does not teach:
one or more field devices in a process control plant;
a plurality of industrial devices that perform one or more of maintenance, troubleshooting, checkout, repair, testing, calibration, and configuration activities associated with the field devices; 
determining which of the stored content to send to each of the one or more of the industrial portable devices, based on the indications of the content stored within one or more of the plurality of industrial portable devices and based on the available content in the content repository and based on restrictions indicating one or more of: which industrial portable devices can be used in which areas of the process control plant, or which industrial portable devices can be used to service which field devices in the process control plant;
However, Nixon et al. teaches:
one or more field devices in a process control plant;(Fig. 1A items 15-22 and 40-46; paras 0050-0051)
a plurality of industrial devices that perform one or more of maintenance, troubleshooting, checkout, repair, testing, calibration, and configuration activities associated with the field devices; (Fig. 9B;  paras 0012, 0054)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Software deployment manager integration within a process control system of Van Camp by adding support for portable device in accordance with the teaching of Nixon et al.  This modification enables the portable devices to be used for maintenance.  Hence, it provides flexibility when and where the maintenance work can be performed.  It also allows quick response time. (Nixon et al., paras 0003-0004)
Van Camp and Nixon et al. do not teach:
determining which of the stored content to send to each of the one or more of the industrial portable devices, based on the indications of the content stored within one or more of the plurality of industrial portable devices and based on the available content in the content repository and based on restrictions indicating one or more of: which industrial portable devices can be used in which areas of the process control plant, or which industrial portable devices can be used to service which field devices in the process control plant;
However, Nekrestyanov et al. teaches:
determining which of the stored content to send to each of the one or more of the industrial portable devices, based on the indications of the content stored within one or more of the plurality of industrial portable devices and based on the available content in the content repository and based on restrictions indicating one or more of: which industrial portable devices can be used in which areas of the process control plant, or which industrial portable devices can be used to service which field devices in the process control plant; (Figs. 3 and 6; paras 0010, 0058)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Van Camp and Nixon et al. by determining available updates for a device in accordance with the teaching of Nekrestyanov et al.  This modification improves the automation process of content update.

Regarding claim 2, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. discloses all the limitations as described above.  Van Camp further discloses:
wherein the content repository stores content including one or more of software applications, field device drivers, user assistance information, technical support information, and firmware features. (col 6 ln 45-53, col 6 ln 63 – col 7 ln 16, col 7 ln 52-67)

Regarding claim 3, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. discloses all the limitations as described above. Van Camp further discloses: 
wherein the content repository stores content comprising versions of software applications. (Fig. 11 item 1106; col 9 ln 38-64)

Regarding claim 4, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. discloses all the limitations as described above.  Van Camp further discloses:
wherein the content repository stores content comprising upgrades of software applications. (col 12 ln 18-24)

Regarding claim 5, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. discloses all the limitations as described above.  Van Camp further discloses:
wherein the instructions, when executed by the first set of one or more processors, cause the first set of one or more processors to perform operations comprising sending, via an electronic communication, a notification to the fleet management station upon determining that content is available for one of the plurality of industrial portable devices, wherein the available content is not stored within one or more of the plurality of industrial portable devices. (Fig. 12 items 1220, 1230; col 23 ln 10-16)

Regarding claim 49, Van Camp in view of Nixon et al. in further view of Nekrestyanov et al. discloses all the limitations as described above.  With respect to “wherein the restrictions further indicate which industrial portable devices can be used in hazardous environments of the process control plant.”, it describes the restrictions.  However, the description of the restrictions is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 6-7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US8914783B2 (“Van Camp”) in view of US Application Publication US20140277596A1 (“Nixon et al.”), and in further view of US Application Publication US20160378454A1 (“Nekrestyanov et al.”) and US20050261988A1 (“Horel et al.”).

Regarding claim 6, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. discloses all the limitations as described above.  Van Camp, Nixon et al., and Nekrestyanov et al. do not teach:
receiving an indication of an acquisition of available content via a purchase or license, wherein the available content is not stored within one or more of the plurality of industrial portable devices, and 
determining based on the indications of the content stored within one or more of the plurality of industrial portable devices and based on the indication of an acquisition of available content, whether the available content is to be sent to one or more of the industrial portable devices.
However, Horel et al. teaches:
receiving an indication of an acquisition of available content via a purchase or license, wherein the available content is not stored within one or more of the plurality of industrial portable devices, and (Fig. 1, Fig. 3 items 303, 316; abs, paras 0009-0010, 0038-0039)
determining based on the indications of the content stored within one or more of the plurality of industrial portable devices and based on the indication of an acquisition of available content, whether the available content is to be sent to one or more of the industrial portable devices. (Fig. 1, Fig. 3 items 303, 316; paras Abs, 0009-0010, 0038-0039)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Van Camp, Nixon et al. and Nekrestyanov et al. by adding support for adding new content with access policy in accordance with the teaching of Horel et al.  This modification enables the fleet management station to distribute the new content to the correct device (Horel et al. para 0008)

Regarding claim 7, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Horel et al. discloses all the limitations as described above.  Horel et al. further discloses:
storing portable device configuration information in the end-user device information repository; and (paras 0038-0039)
determining based on the indications of the content stored within one or more of the plurality of industrial portable devices and based on the portable device configuration information whether content is to be sent to one or more of the industrial portable devices. (paras 0038-0039)

Regarding claim 23, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Horel et al. discloses all the limitations as described above.  Horel et al. further discloses:
receiving and storing, by the content repository, configuration information for one or more of the industrial portable devices. (para 0018)

Regarding claim 24, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al., and Horel et al. discloses all the limitations as described above.  Horel et al. further discloses:
sending the stored configuration information within the content repository to one or more of the industrial portable devices. (Fig. 5 items 504, 506, 508; para 0018)

Claims 8 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US8914783B2 (“Van Camp”) in view of US Application Publication US20140277596A1 (“Nixon et al.”), and in further view of US Application Publication US20160378454A1 (“Nekrestyanov et al.”) and US20080189400A1 (“Norrie et al.”).

Regarding claim 8, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. discloses all the limitations as described above.  Van Camp, Nixon et al. and Nekrestyanov et al. do not teach:
receiving by the fleet management station, input from a user at the fleet management station indicating the portable device configuration information; and 
sending by the fleet management station, the portable device configuration information to the end-user device information repository. 
However, Norrie et al. teaches:
receiving by the fleet management station, input from a user at the fleet management station indicating the portable device configuration information; and (Fig. 1 items 124, 128, 130; para 0024)
sending by the fleet management station, the portable device configuration information to the end-user device information repository. (Fig. 1 items 124, 128, 130; para 0024)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Van Camp, Nixon et al. and Nekrestyanov et al. by adding a configuration module in accordance with the teaching of Norrie et al.  This modification enables the fleet management station to collect accurate client device configuration information (Norrie et al. para 0001)

Regarding claim 9, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Norrie et al. discloses all the limitations as described above.  Norrie et al. further discloses:
wherein the fleet management station receives input from a user at the fleet management station indicating the portable device configuration information via one or more stored configuration forms. (Fig. 3 item 302; paras 0033-0035)

Regarding claim 10, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and  Norrie et al. discloses all the limitations as described above.  Norrie et al. further discloses:
wherein the fleet management station receives input from a user at the fleet management station indicating the portable device configuration information for multiple ones of the plurality of industrial portable devices via a single configuration form. (Fig. 3 item 302; paras 0033-0035)

Regarding claim 11, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Norrie et al. discloses all the limitations as described above.  Norrie et al. further discloses:
wherein the fleet management station receives input from a user at the fleet management station indicating the portable device configuration information for groups of the plurality of industrial portable device using a common configuration form. (Fig. 3 item 302; paras 0033-0035)

Regarding claim 12, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Norrie et al. discloses all the limitations as described above.  Norrie et al. further discloses:
wherein the fleet management station receives input from a user at the fleet management station indicating portable device configuration information in the form of indications of authorized users of one or more of the industrial portable devices. (Fig. 3 item 302; paras 0033-0035)

Regarding claim 13, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Norrie et al. discloses all the limitations as described above.  Norrie et al. further discloses:
wherein the fleet management station receives input from a user at the fleet management station indicating portable device configuration information in the form of indications of authorized uses to which one or more of the industrial portable devices is limited. (Fig. 3 item 302; paras 0033-0035)

Regarding claim 14, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Norrie et al. discloses all the limitations as described above.  Norrie et al. further discloses: 
wherein the fleet management station receives input from a user at the fleet management station indicating portable device configuration information in the form of indications of one or more security procedures for one or more of the industrial portable devices. (Fig. 3 item 302; paras 0033-0035)

Regarding claim 15, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Norrie et al. discloses all the limitations as described above.  Norrie et al. further discloses:
wherein the fleet management station receives input from a user at the fleet management station indicating portable device configuration information in the form of indications of one or more levels of configurations to be associated with an industrial portable device, each level of configuration having different configuration parameters. (Fig. 3 item 302; paras 0033-0035)

Claims 16 - 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US8914783B2 (“Van Camp”) in view of US Application Publication US20140277596A1 (“Nixon et al.”), and in further view of US Application Publication US20160378454A1 (“Nekrestyanov et al.”) and US20170220657A1 (“Nivala et al.”).

Regarding claim 16, Van Camp in view of Nixon et al. in further view of Nekrestyanov et al. discloses all the limitations as described above.  Van Camp, Nixon et al. and Nekrestyanov et al. do not teach:
wherein the end-user device information repository, the content repository, and the first set of one or more processors and first set of memories are located in a first communication network and the fleet management station is located in a second communication network coupled to the first communication network via a secured communication link.
However, Nivala et al. teaches:
wherein the end-user device information repository, the content repository, and the first set of one or more processors and first set of memories are located in a first communication network and the fleet management station is located in a second communication network coupled to the first communication network via a secured communication link. (Fig. 6 items 110, 120, 125, 130, 135; paras 0147-0148)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Van Camp, Nixon et al. and Nekrestyanov et al. by organizing the system components on multiple networks in accordance with the teaching of Nivala et al.  This modification allows implementation of network access policy hence improves the system security (Nivala et al. para 0148)

Regarding claim 17, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Nivala et al. discloses all the limitations as described above.  Nivala et al. further discloses:
wherein the secured communication link includes a firewall device that enables secured communications between the fleet management station and the content repository. (Fig. 6 items 110, 120, 130, 600; para 0148)

Regarding claim 18, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Nivala et al. discloses all the limitations as described above.  Nivala et al. further discloses:
wherein the first set of processors is located in a first communication network and the fleet management station is located in a second communication network coupled to the first communication network via a secured communication link. (Fig. 6 items 110, 115, 120, 125, 130, 135; paras 0147-0148)

Regarding claim 19, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Nivala et al. discloses all the limitations as described above.  Nivala et al. further discloses:
download available content from the content repository to the secondary content repository located in the second communication network, wherein the secondary content repository downloads the available content to one or more of the industrial portable devices, wherein the available content is not stored within one or more of the plurality of industrial portable devices.  (Fig. 6 items CCM, EXT1-2, CD1 and CD4; paras 0147-0148) 

Regarding claim 20, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Nivala et al. discloses all the limitations as described above.  Nivala et al. further discloses:
including a wireless communication access point on the second communication network, and wherein the one or more of the industrial portable devices download available content by connect to the secondary content repository via the wireless access point on the second communication network (paras 0041, 0147-0148)

Regarding claim 22, Van Camp in view of Nixon et al., in further view of Nekrestyanov et al. and Nivala et al. discloses all the limitations as described above.  Nivala et al. further discloses:
wherein the fleet of industrial portable devices is in a first industrial location and (Fig. 6)
the fleet management station is located in a second remote location from the industrial location and (Fig. 6 item 110)
wherein the fleet of industrial portable device communicatively connect with the fleet management station via an external public communication network. (Fig. 6; paras 0147-0148)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US8914783B2 (“Van Camp”) in view of US Application Publication US20140277596A1 (“Nixon et al.”), and in further view of US Application Publication US20160378454A1 (“Nekrestyanov et al.”), and US7574706B2 (“Meulemans et al.”).

Regarding claim 21, Van Camp in view of Nixon et al. in further view of Nekrestyanov et al. discloses all the limitations as described above.  Van Camp, Nixon et al. and Nekrestyanov et al. do not teach:
wherein the instructions, when executed by the second set of one or more processors, cause the second set of one or more processors to perform operations comprising:
receiving an authorization to download particular content to a particular industrial portable device; and 
download the content to the particular industrial portable device only upon receiving the authorization.
However, Meulemans et al. teaches:
wherein the instructions, when executed by the second set of one or more processors, cause the second set of one or more processors to perform operations comprising:
receiving an authorization to download particular content to a particular industrial portable device; and (col 9 ln 35-46, col 10 ln 5 - 21)
download the content to the particular industrial portable device only upon receiving the authorization. (col 9 ln 35-46, col 10 ln 5 - 21)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Van Camp, Nixon et al. and Nekrestyanov et al. by adding content access control in accordance with the teaching of Meulemans et al.  This modification improves efficiency of the content update and use experience (Meulemans et al. col 1 ln 14-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685